               Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 1 of 16



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                      NEWNAN DIVISION

 LISA ANN BAKER,

                   Plaintiff,                  CIVIL ACTION
                                               FILE NO.:
 v.

 LIQUID TRANSPORT
 CORPORATION, RAUL SEGADO;
 and GREAT WEST CASUALTY
 COMPANY,

                   Defendants.

  DEFENDANT LIQUID TRANSPORT CORPORATION’S ANSWER AND
      DEFENSES TO PLAINTIFF’S COMPLAINT FOR DAMAGES


            COMES NOW Defendant LIQUID TRANSPORT CORPORATION

(“Defendant”), and files its Answer to Plaintiff’s Complaint for Damages as follows:

                                      FIRST DEFENSE

            Pending further investigation and discovery, Defendant reserves the right to

assert all affirmative defenses available under the Federal Rules of Civil Procedure.

                                     SECOND DEFENSE

            The Plaintiff’s Complaint as to this Defendant, in whole and with respect to

the individual counts, fails to state a claim upon which relief can be granted and

should be dismissed.




M0449687.1 14254
               Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 2 of 16



                                     THIRD DEFENSE

            Pending further investigation and discovery, the accident giving rise to

Plaintiff’s Complaint was caused by the acts or omissions of persons or entities other

than this Defendant.

                                   FOURTH DEFENSE

            Pending further investigation and discovery, this Defendant breached no duty

owed to the Plaintiff.

                                     FIFTH DEFENSE

            Pending further investigation and discovery, this Defendant shows that no act

or omission on its part was the proximate cause of the injuries and damages alleged

by Plaintiff.

                                     SIXTH DEFENSE

            Plaintiff’s Complaint fails to plead special damages with the particularity

required.

                                   SEVENTH DEFENSE
            No act or omission on the part of this Defendant constitutes willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of care which

would raise the presumption of conscious indifference to the consequences.




M0449687.1 14254
               Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 3 of 16



                                   EIGHTH DEFENSE
            This Defendant denies that it is subject to any award of punitive damages in

this case, but shows that any award of punitive damages is limited by the cap

imposed by O.C.G.A. § 51-12-5.1.

                                    NINTH DEFENSE

            Plaintiff’s Complaint fails to state a cause of action for punitive damages

against this Defendant and there is insufficient evidence to create a jury issue on

punitive damages against this Defendant. As a defense to Plaintiff’s claims for

punitive damages, however, this Defendant also states that any such claim and/or

award pursuant to O.C.G.A. § 51-12-5.1 should be denied on the grounds that this

would violate the guarantees of the Eighth Amendment to the United States

Constitution against excessive fines and penalties and the Constitution of the State

of Georgia (Article 1, Section 1, Paragraph 17), the substantive and procedural due

process guarantees of the Fifth and Fourteenth Amendments to the United States

Constitution and the Constitution of the State of Georgia (Article 1, Section 1,

Paragraph 1), and the equal protection guarantees of the Fourteenth Amendment of

the United States Constitution and the Constitution of the State of Georgia (Article

1, Section 1, Paragraph 2).




M0449687.1 14254
               Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 4 of 16



                                    TENTH DEFENSE

            Pending further investigation and discovery, Defendant asserts the defenses

of contributory/comparative negligence, assumption of the risk, failure to avoid

consequences, and failure to exercise ordinary care. Further, Defendant reserves the

right to assert all affirmative defenses available under the Federal Rules of Civil

Procedure.

                                 ELEVENTH DEFENSE

            There has been an insufficiency of process and service of process as to

Defendant, and on account thereof, the Complaint should be dismissed.

                                  TWELFTH DEFENSE

            This Defendant responds to the numbered paragraphs of Plaintiff’s Complaint

as follows:

        PARTIES, JURISDICTION, VENUE AND SERVICE OF PROCESS

                                             1.

            Defendant lacks information and knowledge necessary to form a reasonable

belief as to the truth of the allegations set forth in Paragraph 1 and, therefore, such

allegations are denied.




M0449687.1 14254
               Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 5 of 16



                                             2.

            Admitted.

                                             3.

            Admitted.

                                             4.

            Denied.

                                             5.

            It is admitted that Liquid Transport Corporation is a corporation organized

and existing under the laws of State of Indiana with a principal place of business in

Indiana. Except as expressly admitted, all other allegations set forth in Paragraph 5

are denied.

                                             6.

            Admitted.

                                             7.

            Denied.

                                             8.

            Admitted.

                                             9.

            Admitted.




M0449687.1 14254
               Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 6 of 16



                                            10.

            It is admitted that Great West Casualty Company is a corporation organized

and existing under the laws of State of Nebraska with its principal place of business

in Nebraska.          Except as expressly admitted, all other allegations set forth in

Paragraph 10 are denied.

                                            11.

            Admitted.

                                            12.

            Denied.

                                            13.

            Denied.

                                            14.

            It is admitted that Great West Casualty Company is subject to personal

jurisdiction in the State of Georgia.         Except as expressly admitted, all other

allegations set forth in Paragraph 14 are denied.

                                            15.

            Denied.




M0449687.1 14254
               Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 7 of 16



                                           FACTS

                                              16.

            It is admitted that on or about October 10, 2016, upon information and belief,

Plaintiff was the driver of a Honda Accord traveling on I-85 in Franklin County,

Georgia. Except as expressly admitted, all other allegations set forth in Paragraph

16 are denied.

                                              17.

            It is admitted that Raul Segado was operating a tractor-trailer on I-85 on or

about October 10, 2016. Except as expressly admitted, all other allegations set forth

in Paragraph 17 are denied.

                                              18.

            It is admitted that on or about October 10, 2016, Raul Segado was operating

a tractor-trailer controlled by Liquid Transport Corporation that Raul Segado was an

employee of Liquid Transport Corporation and Raul Segado was driving the vehicle

in the course and scope of his employment. Except as expressly admitted, all other

allegations set forth in Paragraph 18 are denied.

                                              19.

            Denied as stated.

                                              20.

            Denied as stated.



M0449687.1 14254
               Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 8 of 16



                                             21.

            It is admitted that Raul Segado was issued a citation associated with the

accident. Except as expressly admitted, all other allegations set forth in Paragraph

21 are denied.

                                             22.

            It is admitted that Raul Segado was an employee of Liquid Transport

Corporation on or about October 10, 2016. Except as expressly admitted, all other

allegations set forth in Paragraph 22 are denied.

                                             23.

            It is admitted that on or about October 10, 2016, Raul Segado was an

employee of Liquid Transport Corporation and was acting in the course and scope

of his employment. Except as expressly admitted, all other allegations set forth in

Paragraph 23 are denied.

                                             24.

            Denied.

                                             25.

            It is admitted that Great West Casualty Company issued a policy of insurance

to Liquid Transport Corporation, the terms and conditions of which speak for

themselves. Except as expressly admitted, all other allegations set forth in Paragraph

25 are denied.



M0449687.1 14254
               Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 9 of 16



                                               26.

            Denied as stated.

                                               27.

            Denied.

                                               28.

            Denied.

                                               29.

            Denied.

                   COUNT ONE – LIABILITY OF DEFENDANT SEGADO

                                               30.

            Defendant hereby incorporates by reference as if fully set forth hereinafter its

responses to Paragraphs 1 through 29 of the Complaint.

                                               31.

            It is admitted that the laws of the State of Georgia are applicable to this case.

Except as expressly admitted, all other allegations set forth in Paragraph 31 are

denied as stated.

                                               32.

            Denied as stated.

                                               33.

            Denied.



M0449687.1 14254
              Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 10 of 16



                                               34.

            Denied.

                      COUNT TWO – LIABILITY OF DEFENDANT
                      LIQUID TRANSPORTATION CORPORATION


                                               35.

            Defendant hereby incorporates by reference as if fully set forth hereinafter its

responses to Paragraphs 1 through 34 of the Complaint.

                                               36.

            It is admitted that Raul Segado was an employee of Liquid Transport

Corporation on or about October 10, 2016 and that Raul Segado was driving the

tractor-trailer in the course and scope of his employment. Except as expressly

admitted, all other allegations set forth in Paragraph 36 are denied.

                                               37.

            Denied.

                                               38.

            Denied.

                                               39.

            Denied.

                                               40.

            Denied.



M0449687.1 14254
              Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 11 of 16



                                               41.

            Denied.

                                               42.

            Denied.

                     COUNT THREE – NEGLIGENT ENTRUSTMENT

                                               43.

            Defendant hereby incorporates by reference as if fully set forth hereinafter its

responses to Paragraphs 1 through 42 of the Complaint.

                                               44.

            Denied.

                                               45.

            Denied

                                               46.

            Denied.

                         COUNT FOUR – NEGLIGENT HIRING

                                               47.

            Defendant hereby incorporates by reference as if fully set forth hereinafter its

responses to Paragraphs 1 through 46 of the Complaint.

                                               48.

            Denied.



M0449687.1 14254
              Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 12 of 16



                                               49.

            Denied

                                               50.

            Denied.

                      COUNT FIVE – LIABILITY OF DEFENDANT
                        GREAT WEST CASUALTY COMPANY

                                               51.

            Defendant hereby incorporates by reference as if fully set forth hereinafter its

responses to Paragraphs 1 through 50 of the Complaint.

                                               52.

            Denied.

                                               53.

            Denied.

                                   DAMAGES CLAIMED

                                               54.

            Defendant hereby incorporates by reference as if fully set forth hereinafter its

responses to Paragraphs 1 through 53 of the Complaint.




M0449687.1 14254
              Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 13 of 16



                                                55.

            Denied.

                                                56.

            Denied.

                                                57.

            Denied.

                                                58.

            Denied.

                                  THIRTEENTH DEFENSE

            All allegations in the Complaint not specifically admitted or denied

hereinabove are now generally denied.

            WHEREFORE, having answered the Complaint, Defendant prays the Court

as follows:

            (1)    That Plaintiff have and recover nothing by way of the Complaint and it

be dismissed with prejudice;

            (2)    That all issues of fact be tried by a jury of twelve (12);

            (3)    That all costs associated with the action be taxed against Plaintiff to

include a reasonable fee for this Defendant’s counsel; and

            (4)    For such and further relief as the Court deems just and appropriate.




M0449687.1 14254
              Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 14 of 16



            Respectfully submitted this 14th day of Novembre, 2018.


                                      MCMICKLE, KUREY & BRANCH, LLP


                                           BY: /s/ Kevin P. Branch
                                              KEVIN P. BRANCH
                                              Georgia Bar No. 111839
                                              For the Firm
                                              Attorney for Defendant Liquid
217 Roswell Street, Suite 200                 Transport Corporation
Alpharetta, GA 30009
Telephone: (678) 824-7800
Facsimile: (678) 824-7801




M0449687.1 14254
              Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 15 of 16



                           IN THE STATE COURT OF COWETA COUNTY
                                     STATE OF GEORGIA

 LISA ANN BAKER,

                   Plaintiff,                  CIVIL ACTION
                                               FILE NO.:
 v.

 LIQUID TRANSPORT
 CORPORATION, RAUL SEGADO
 AND GREAT WEST CASUALTY
 COMPANY

                   Defendants.

                                 CERTIFICATE OF COMPLIANCE

            The undersigned hereby certifies that the foregoing pleading complies with

the font and point selections approved by the Court in Local Rule 5.1C. This

pleading has been prepared in Times New Roman, 14 point font.

            This 14th day of November, 2018.


                                               /s/ Kevin P. Branch
                                               KEVIN P. BRANCH
                                               For the Firm




M0449687.1 14254
              Case 3:18-cv-00135-TCB Document 2 Filed 11/14/18 Page 16 of 16



                           IN THE STATE COURT OF COWETA COUNTY
                                     STATE OF GEORGIA

 LISA ANN BAKER,

                   Plaintiff,                  CIVIL ACTION
                                               FILE NO.:
 v.

 LIQUID TRANSPORT
 CORPORATION, RAUL SEGADO
 AND GREAT WEST CASUALTY
 COMPANY

                   Defendants.

                                 CERTIFICATE OF SERVICE

            This is to certify that I have this day served a copy of the foregoing

DEFENDANT LIQUID TRANSPORT CORPORATION’S ANSWER TO

PLAINITFF’S COMPLAINT FOR DAMAGES by depositing same in the United

States Mail in a properly-addressed envelope with adequate postage thereon to:

                                  Michael A. Melonakos, Esq.
                                 The Melonakos Law Firm, LLC
                                       416 E. North St.
                                     Greenville, SC 29601
                                     Attorney for Plaintiff

            This 14th day of November, 2018.


                                               /s/ Kevin P. Branch
                                               KEVIN P. BRANCH
                                               For the Firm




M0449687.1 14254
